338 S.W.3d 881 (2011)
STATE of Missouri, Respondent,
v.
Roger L. CLARK, Appellant.
No. WD 71731.
Missouri Court of Appeals, Western District.
April 19, 2011.
Ellen H. Flottman, Columbia, MO, for Appellant.
Evan J. Buchheim, Jefferson City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Mr. Roger Clark appeals from the trial court's judgment convicting him of one count of first-degree statutory sodomy, section 566.062, after a jury trial. He contends the trial court erred in sustaining the State's pretrial motion in limine to exclude evidence relating to the victim.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).